                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALAN GREEN,                                  )
                                             )
                               Plaintiff,    )
                                             )
vs.                                          )    Case No. 18-cv-1056-MJR-MAB
                                             )
RN TRACY (TRACI PEEK),1                      )
PHYSICAL THERAPIST,                          )
DIRECTOR JOHN BALDWIN,                       )
CHRISTINE BROWN,                             )
and JOHN DOE #1 ,                            )
                                             )
                               Defendants.   )

             ORDER ADOPTING REPORT AND RECOMMENDATION
                 AND DISMISSING CASE WITH PREJUDICE

REAGAN, Chief Judge:

       This is a prisoner civil rights lawsuit under 42 U.S.C. 1983, filed by Alan Green

when he was incarcerated at Pinckneyville Correctional Center, and presenting a claim

of deliberate indifference, in violation of the Eighth Amendment to the United States

Constitution. Five Defendants are named herein. Two of them – Defendants Peek and

Brown – moved to dismiss this case under Federal Rule of Civil Procedure 41(b) for want

of prosecution by Plaintiff.

       The Magistrate Judge assigned to the case (the Honorable Stephen C. Williams)

held a hearing on the motion on December 3, 2018 and issued a Report and

Recommendation thereon (Doc. 35, R&R). The R&R recommends that the undersigned


       1      Subsequent pleadings (e.g., Docs. 21, 32) have identified RN Tracy
       as Traci Peek. The Clerk’s Office shall correct the docket sheet to reflect
       his updated name.
1|Page
District Judge grant Defendants’ motion and dismiss this entire case with prejudice based

on Plaintiff’s failure to prosecute.

       The R&R plainly stated that any objection must be filed by January 7, 2019.

That deadline passed two days ago, with neither an objection nor a motion for extension

of the deadline filed. Because no objection was lodged against the R&R, the undersigned

need not conduct de novo review of the R&R. 28 U.S.C. 636(b)(1)(C) (A judge shall make

a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.); Thomas v. Arn, 474 U.S. 140 (1985);

Johnson v. Zema Systems Corp., 170 F.3d 734, 741 (7th Cir. 1999); Video Views Inc., v.

Studio 21, Ltd., 797 F.2d 538 (7th Cir. 1986).

       The Court ADOPTS in its entirety Judge Williams' R&R (Doc. 35) and

DISMISSES this case with prejudice for want of prosecution. Judgment shall be entered

in favor of Defendants and against Plaintiff.

       IT IS SO ORDERED.

       DATED January 9, 2019.

                                           s/ Michael J. Reagan
                                           Michael J. Reagan
                                           United States District Judge




2|Page
